     Case 1:16-cr-00074-LJO-SKO Document 79 Filed 10/05/20 Page 1 of 1

     JOHN BALAZS, Bar No. 157287
 1
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, CA 95814
 3
     Telephone: (916) 447-9299
 4   Fax: (916) 557-1118
     john@balazslaw.com
 5

 6   Attorney for Defendant
     DAVID KHACHO
 7

 8
                            UNITED STATES DISTRICT COURT

 9
                           EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                  No. 2:16-CR-00074-LJO
12                     Plaintiff,                ORDER TO SEAL
                                                 DOCUMENTS
13
             v.
14
      DAVID KHACHO,
15
                       Defendant.
16

17

18
             Upon application of the defendant David Khacho, through counsel, and good
19
     cause being show as set forth in defendant’s notice of request to seal and request to
20
     seal,
21
             IT IS HEREBY ORDERED that Exhibit 5 to defendant’s October 2, 2020
22
     motion to reduce sentence shall be SEALED until ordered unsealed by the Court.
23

24
     IT IS SO ORDERED.
25
        Dated:    October 5, 2020
26
                                                UNITED STATES DISTRICT JUDGE
27

28
